t c summary opinion united_states tax_court dean p murray and dionne a murray petitioners v commissioner of internal revenue respondent docket no 26966-10s filed date dean p murray and dionne a murray pro sese christopher a pavilonis for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the decision to be 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal_income_tax year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number for each taxable_year in question the issues remaining for decision are whether petitioners are entitled to deduct certain unreimbursed employee business_expenses claimed on schedule a itemized_deductions whether petitioners are entitled to deduct certain business_expenses claimed on schedule c profit or loss from business and whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold that petitioners may not deduct any of the claimed expenditures and are liable for the sec_6662 accuracy-related_penalties for the years in issue continued court rules_of_practice and procedure 2all dollar amounts are rounded background petitioners resided in florida when they filed their petition they filed joint income_tax returns for the and taxable years petitioner dionne murray worked as an independent_contractor for ridgeland group homes inc ridgeland for all taxable years at issue--she reported her income and expenses on a schedule c that related to a patients’ care business she assisted patients living in a residential group home including transporting patients to doctor’s appointments each year she received a form 1099-misc miscellaneous income from ridgeland petitioner dean murray operated a trucking business during the taxable_year and reported the income and expenses on a schedule c he also worked for national freight inc national freight during and he received a form_w-2 wage and tax statement from national freight each year during mr murray used his personal truck for his trucking business and a company truck for his employment with national freight the patient care business respondent disallowed the following expenditures claimed for ms murray’s patient care business_expense advertising depreciation car and truck legal and professional services office repairs and maintenance supplies taxes and licenses travel dollar_figure big_number --- --- --- --- --- dollar_figure dollar_figure big_number big_number --- --- big_number --- big_number --- --- big_number big_number big_number big_number big_number deductible meals and entertainment --- storage --- --- ms murray was not sure whether certain expenses claimed for her patient care business were really attributable to mr murray’s trucking activities for example she did not incur advertising expenses for her patient care business in 2007--petitioners meant to claim the advertising expenses on the schedule c for mr murray’s trucking business moreover the claimed legal and professional services expense related to mr murray’s trucking business the office expense includes the purchase of a laptop and a cell phone although the total amount was estimated the storage expense was for a storage unit that held ms murray’s caregiving supplies and tires for mr murray’s truck the expense for taxes and licenses was not discussed at trial or made clear by the evidence the supplies expense was for uniforms ie scrubs and medical_supplies the meals and entertainment expense was for ms murray’s meals while transporting patients to doctor’s appointments petitioners owned a nissan quest and a hyundai accent in the nissan quest was purchased because the hyundai accent was in constant need of repairs and petitioners wanted a larger automobile for their family the claimed travel 3mr murray testified that the advertising consisted of internet cards and whatever opportunities that they had out there you try to put a little bit in there mr murray did not keep business cards and could not explain any specific advertising he did 4mr murray believed the claimed legal and professional services expense related to filing estimated_tax payments although there is no supporting documentation for them 5ms murray took her children to day care before work each morning expenses car expenses depreciation expense and repairs and maintenance_expenses all relate to costs associated with driving to and from the residential home and taking patients to appointments however ridgeland would reimburse ms murray for her gasoline expenses associated with transporting patients moreover ms murray did not keep a mileage log for either vehicle the trucking business respondent disallowed the following expenditures claimed for mr murray’s trucking business for 6the travel_expenses also included ms murray’s meals 7petitioners also deducted dollar_figure of depreciation expense for the trucking business while petitioners did not attach a depreciation schedule to their income_tax return they did attach form_4562 depreciation and amortization the form_4562 shows total depreciation of dollar_figure including dollar_figure of depreciation expense for the nissan quest purchased in dollar_figure for other depreciation and dollar_figure for assets placed_in_service in tax years beginning before finally petitioners did not explicitly deduct depreciation expense file a depreciation schedule or file form_4562 for the and tax years expense advertising car and truck depreciation insurance other than health legal and professional services office repairs and maintenance supplies taxes and licenses travel dollar_figure big_number big_number big_number big_number big_number big_number as discussed supra there is no supporting documentation for the claimed advertising expenditures nor could mr murray point to any specific advertising he did not maintain a mileage log and he estimated his car and truck expenses as discussed supra the depreciation expense related to mr murray’s truck although no supporting depreciation schedule was included with the return the insurance expense related to health insurance8 for the murray family and auto insurance on the truck some of the claimed legal and professional expenses were for fines mr murray received on account of his truck’s exceeding certain weight 8the health insurance should not have been reported with the auto insurance as line on the schedule c states insurance other than health requirements the supplies expense consisted of estimated expenditures made for tires and truck repairs the taxes and licenses expenses were not discussed at trial or made clear by the evidence finally the travel_expenses were for mr murray’s cell phone--he did not have a separate business phone while respondent disallowed all expenses claimed for the trucking business for he did allow a dollar_figure deduction for the trucking business on the basis of the average expenses for truckers as indicated in bizstats dollar_figure petitioners’ schedule a unreimbursed business_expenses respondent disallowed the following unreimbursed employee_business_expense sec_11 claimed on petitioners’ schedule a 9mr murray believed that his records discussed infra contained receipts for the claimed legal and professional expenses supplies expense and travel_expenses 10bizstats is a free online source for small_business statistics 11while respondent disallowed dollar_figure of unreimbursed business_expenses for petitioners deducted only dollar_figure it appears that respondent mistakenly included a dollar_figure deduction for tax preparation fees with the unreimbursed business_expenses we find no evidence in the record for the claimed dollar_figure deduction for tax preparation fees furthermore we choose not to address this discrepancy because the dollar_figure claimed deduction will not be deductible in any event--miscellaneous itemized_deductions which include tax preparation fees are only deductible to the extent the aggregate of such deductions exceed sec_2 of adjusted_gross_income sec_67 see eg solomon v commissioner tcmemo_2011_91 expense professional subscriptions dollar_figure --- dollar_figure uniforms and protective clothing big_number dollar_figure big_number job search costs work shoes and support work gear and equipment tolls parking and local travel big_number big_number big_number --- big_number big_number --- --- --- big_number the unreimbursed employee business_expenses all related to mr murray’s job as a truck driver the uniforms and protective clothing expenses were for clothing bearing the company’s logo hard boots and a hard hat these expenses were estimates the job search cost expenses were for the purchase and installation of a new engine12 for a nissan maxima although petitioners provided no supporting documentation mr murray could not recall what the or job search cost expenses were for nor could he remember what the work shoe and support expenses were for 12mr murray stated that the engine cost dollar_figure and it was installed by a friend petitioners’ records petitioners’ records consist of multiple envelopes divided into three groups according to the taxable year--2007 and each envelope within a group is labeled with an expense category--mainly automobile expenses office supplies meals and household expenses the expense categories do not reconcile with any deduction claimed on petitioners’ tax returns finally petitioners’ income_tax returns were signed by a third-party preparer notice_of_deficiency in a notice_of_deficiency respondent disallowed the schedule c expenses and schedule a unreimbursed business_expenses discussed supra and determined sec_6662 penalties the notice_of_deficiency informed petitioners that the claimed expenses were disallowed because you did not furnish information needed to support the claimed deduction although respondent did allow dollar_figure of expenses for mr murray’s trucking business for on the basis of the average annual trucker expenses reported in bizstats petitioners timely filed a petition with this court contesting the notice_of_deficiency discussion respondent contends that petitioners’ schedule a unreimbursed business_expenses should be disallowed because they are unsubstantiated or petitioners have not provided a statement from mr murray’s employer indicating whether the expenses were reimbursable moreover respondent asserts that petitioners’ schedule c expenses should be disallowed because they are unsubstantiated i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 ii sec_162 pursuant to sec_162 a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact commissioner v heininger u s pincite iii substantiating expenses taxpayers must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against the taxpayer where the inexactitude of the record is of his or her own making see cohan v commissioner f 2d pincite moreover deductions relating to travel meals and entertainment and certain listed_property defined in sec_280f including passenger automobiles computers and cellular phones are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner f 2d pincite see sec_274 sec_1_274-5t temporary income_tax regs fed reg date for deductions to which sec_274 applies a taxpayer must substantiate certain elements of the deductible activity or use through either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 at a minimum a taxpayer must substantiate the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to other persons benefited by the expense if any id 112_tc_183 if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to a deduction to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved sec_274 nicely v commissioner tcmemo_2006_172 sec_1_274-5t temporary income_tax regs fed reg date petitioners’ records are insufficient to substantiate any of the deductions in question the heightened substantiation requirements of sec_274 apply to petitioners’ deductions for travel meals and entertainment and all expenses related to the nissan quest car and truck expenses repairs and maintenance and depreciation petitioners have not met their burden with respect to any of the sec_274 expenditures nor have they met their burden with respect to any other deduction in dispute we are unable to reconcile petitioners’ records with any deduction claimed on their tax returns moreover we are unable to differentiate personal from business receipts in many circumstances and several receipts are clearly personal--ie receipts for women’s fragrances video rentals groceries children’s clothing etc furthermore petitioners testified that many of the expenses were estimates several of which appear to be duplicated or unreasonabledollar_figure finally petitioners are unable to provide any documentation for certain expenses nor are they able to explain many of the deductions accordingly none of the expenditures in dispute are deductible 13for example mr murray testified that he spent dollar_figure from on a hard hat boots and some clothing with a company logo on it iv sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for tax years and because the underpayments of income_tax resulted from negligence or disregard of rules or regulations under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite we find respondent has met the burden of production in the light of petitioners’ inability to substantiate the deductions they claimed sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 also defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax return’s position that is contrary to rules or regulations sec_1_6662-3 income_tax regs an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item see 469_us_241 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see boyle u s pincite sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice so as to possibly negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners’ understatements of income_tax resulted from negligence and disregard for rules and regulations moreover petitioners have not shown that their underpayments of income_tax were due to reasonable_cause and good_faith while petitioners’ income_tax returns were signed by a third-party preparer there is no evidence that petitioners provided the preparer with accurate information or that the preparer was a competent tax professional whom they relied upon in preparing their returns conversely petitioners claimed several deductions on their returns on the basis of unreasonable estimations with no supporting documentation furthermore petitioners supported several of their deductions with receipts that were highly personal therefore we find petitioners are liable for the sec_6662 accuracy- related penalties determined by respondent for the years at issue v conclusion for the reasons stated herein we find petitioners are liable for the deficiencies in income_tax and sec_6662 accuracy-related_penalties for the and tax years to reflect the foregoing for respondent decision will be entered
